MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Dec 22 2015, 8:54 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ana M. Quirk                                            Gregory F. Zoeller
Public Defender                                         Attorney General of Indiana
Muncie, Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

J.B.S.,                                                 December 22, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A05-1505-CR-448
        v.                                              Appeal from the Delaware Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas A.
Appellee-Plaintiff.                                     Cannon, Jr., Judge
                                                        Trial Court Cause No.
                                                        18C05-1406-FD-57



Bradford, Judge.



                                    Case Summary
Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 1 of 9
[1]   On the evening of March 30, 2014, Appellant-Defendant J.B.S. argued with his

      then-girlfriend, A.B. At the time of this argument, A.B. resided with J.B.S. in

      his apartment. The argument became physical, with J.B.S. choking A.B. until

      she lost consciousness. J.B.S. was subsequently convicted of Class A

      misdemeanor domestic battery in violation of Indiana Code section 35-42-2-1.3.


[2]   On appeal, J.B.S. challenges the constitutionality of Indiana Code section 35-

      42-2-1.3, as it was applied to him. Alternatively, J.B.S. argues that the evidence

      is insufficient to sustain his conviction. Concluding that J.B.S. has failed to

      prove that Indiana Code section 35-42-2-1.3 was unconstitutional as applied to

      J.B.S. and that the evidence is sufficient to sustain J.B.S.’s conviction, we

      affirm.



                            Facts and Procedural History
[3]   In 2013, J.B.S. and A.B. were both graduate students at Ball State University.

      While enrolled at Ball State, both J.B.S. and A.B. resided in Muncie. After

      being introduced by a mutual friend, J.B.S. and A.B. entered into a “boyfriend

      and girlfriend” relationship in July of 2013. Tr. p. 288. A.B. described this

      relationship as a monogamous, intimate relationship. This relationship

      continued while A.B. completed an internship in Fishers during the months of

      August, September, and October. After completing her internship, A.B.

      returned to Muncie in the beginning of November.




      Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 2 of 9
[4]   Upon returning to Muncie, A.B. began residing with J.B.S. in his apartment.

      A.B. moved all of the belongings which she needed to live into J.B.S.’s

      apartment. While residing in the apartment with J.B.S., A.B. helped with

      domestic functions such as cooking and cleaning. A.B. and J.B.S. shared the

      same bed and engaged in sexual relations. A.B. also completed a change of

      address and listed J.B.S.’s address as the address on her driver’s license.


[5]   A.B. continued to reside with J.B.S. in his apartment until she temporarily

      relocated to Houston for an internship in January of 2014. J.B.S. and A.B.

      planned to again cohabitate after A.B. returned from her internship in Houston.


[6]   A.B. and J.B.S. began to encounter problems with their relationship while A.B.

      was temporarily in Houston. A.B. attributed these problems, at least in part, to

      the distance between them. In March of 2014, J.B.S. flew to Houston to help

      A.B. drive back to Muncie. Once in Houston, J.B.S. and A.B. began to argue

      and at one point “broke[] up.” Tr. p. 294. They then drove back to Muncie

      together.


[7]   Once back in Muncie, A.B. and J.B.S. continued to argue. As a result of the

      continuing argument, A.B. decided to move out of J.B.S.’s apartment.

      However, before she did so, during the evening hours of March 30, 2014, J.B.S.

      became physical with A.B.


[8]   J.B.S., who outweighed A.B. by approximately fifty to sixty pounds, grabbed

      A.B., read a text on A.B.’s cellular phone from A.B.’s mother, and “threw

      [A.B.] down onto the bed.” Tr. pp. 314-15. J.B.S. told A.B. “if you want to

      Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 3 of 9
       fight, we’ll fight.” Tr. p. 315. J.B.S. then straddled A.B., who began trying to

       get away from J.B.S.. J.B.S. placed his hands around A.B.’s neck. A.B. placed

       her hands on J.B.S.’s wrists and, in an attempt to get him to stop, “squeeze[ed]

       his arms, sticking [her] nails into him.” Tr. p. 317. A.B. was unable to free

       herself from J.B.S..


[9]    During their struggle, A.B. pleaded with J.B.S. to stop, telling him that he was

       hurting her. A.B. became scared after J.B.S. indicated that he “was going to

       kill” her. Tr. p. 318. J.B.S. continued choking A.B. until she lost

       consciousness.


[10]   After regaining consciousness, A.B. fled J.B.S.’s apartment. A.B. made her

       way to a nearby apartment. The resident of that apartment notified the police

       who came to the scene and documented A.B.’s demeanor and injuries. A.B.

       was subsequently transported away from the scene by police.


[11]   On June 13, 2014, Appellee-Plaintiff the State of Indiana (the “State”) charged

       J.B.S. with Class D felony strangulation, Class A misdemeanor domestic

       battery, and Class D felony criminal confinement. Following a three-day jury

       trial, the jury found J.B.S. guilty of Class A misdemeanor domestic battery and

       not guilty of Class D felony strangulation and Class D felony criminal

       confinement. The trial court subsequently imposed a six-month suspended

       sentence. This appeal follows.



                                 Discussion and Decision

       Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 4 of 9
                 I. Whether the Domestic Battery Statute is
                Unconstitutionally Vague As Applied to J.B.S.
[12]   J.B.S. contends that Indiana Code section 35-42-2-1.3 is unconstitutionally

       vague as it applies to him because it is unclear what conduct is necessary to

       prove that two individuals were “living as if a spouse of the other person.”

       J.B.S.’s entire contention in this regard is supported by the prior decision of this

       court in Vaughn v. State, 782 N.E.2d 417 (Ind. Ct. App. 2003). J.B.S.’s reliance

       on Vaughn, however, is unavailing, because the Vaughn decision is no longer

       good law as it has been superseded by statute. See generally, Williams v. State,

       798 N.E.2d 457, 460 n.3 (Ind. Ct. App. 2003) (noting that in an apparent

       response to Vaughn, in 2003, the legislature amended Indiana Code section 35-

       42-2-1.3 to include factors to be reviewed when determining if a person is or

       was living “as if a spouse” of another). J.B.S. makes no claim that the statute,

       as amended, is unconstitutionally vague. J.B.S.’s challenge in this regard

       therefore fails.


       II. Whether the Evidence is Sufficient to Sustain J.B.S.’s
        Conviction for Class A Misdemeanor Domestic Battery
[13]   J.B.S. also contends that the evidence is insufficient to sustain his conviction for

       Class A misdemeanor domestic battery. The Indiana Supreme Court has held

       that “[i]t is the fact-finder’s role, not that of appellate courts, to assess witness

       credibility and weigh the evidence to determine whether it is sufficient to

       support a conviction.” Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). As

       such,

       Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 5 of 9
               [w]hen reviewing a challenge to the sufficiency of the evidence
               underlying a criminal conviction, we neither reweigh the
               evidence nor assess the credibility of witnesses. Wright v. State,
               828 N.E.2d 904, 905-06 (Ind. 2005). The evidence—even if
               conflicting—and all reasonable inferences drawn from it are
               viewed in a light most favorable to the conviction. Rohr v. State,
               866 N.E.2d 242, 248 (Ind. 2007). “[W]e affirm if there is
               substantial evidence of probative value supporting each element
               of the crime from which a reasonable trier of fact could have
               found the defendant guilty beyond a reasonable doubt.” Davis v.
               State, 813 N.E.2d 1176, 1178 (Ind. 2004).


       Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (first set of brackets added,

       second set of brackets in original).


[14]   It is not necessary that the evidence overcome every reasonable hypothesis of

       innocence. Drane, 867 N.E.2d at 147. “The evidence is sufficient if an

       inference may reasonably be drawn from it to support the verdict.” Id. “In

       essence, we assess only whether the verdict could be reached based on

       reasonable inferences that may be drawn from the evidence presented.” Baker v.

       State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Further, a

       conviction can be sustained on only the uncorroborated testimony of a single

       witness, even when that witness is the victim. Bailey, 979 N.E.2d at 135 (citing

       Ferrell v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991)). The jury, acting as the

       trier-of-fact, is “‘free to believe whomever they wish.’” Klaff v. State, 884

       N.E.2d 272, 274 (Ind. Ct. App. 2008) (quoting McClendon v. State, 671 N.E.2d

       486, 488 (Ind. Ct. App. 1996)).




       Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 6 of 9
[15]   The version of Indiana Code section 35-42-2-1.3 that was in effect on the date

       J.B.S. committed the underlying acts provided, in relevant part, as follows:


               (a) A person who knowingly or intentionally touches an
               individual who:
                                                  ****
                       (2) is or was living as if a spouse of the other person
                       as provided in subsection (c) …
               in a rude, insolent, or angry manner that results in bodily injury
               to the person described in subdivision (1), (2), or (3) commits
               domestic battery, a Class A misdemeanor.
                                                  ****
               (c) In considering whether a person is or was living as a spouse of
               another individual for purposes of subsection (a)(2), the court
               shall review:
                       (1) the duration of the relationship;
                       (2) the frequency of contact;
                       (3) the financial interdependence;
                       (4) whether the two (2) individuals are raising
                       children together;
                       (5) whether the two (2) individuals have engaged in
                       tasks directed toward maintaining a common
                       household; and
                       (6) other factors the court considers relevant.




[16]   In challenging the sufficiency of the evidence to sustain his conviction for Class

       A misdemeanor domestic battery, J.B.S. claims that the State failed to prove

       that he was living “as if the spouse” of A.B. We have previously concluded

       that when reviewing the sufficiency of the evidence relating to whether a

       defendant was “living as if a spouse of” their victim, we focus on “the

       defendant’s past or present relationship with the victim and whether said

       relationship was domestic as defined by statute.” Bowling v. State, 995 N.E.2d
       Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 7 of 9
       715, 719 (Ind. Ct. App. 2013). Here, the evidence supports the inference that

       such a relationship exists.


[17]   The record reveals that J.B.S. and A.B., both students at Ball State University,

       had resided together in J.B.S.’s apartment for nearly three months before A.B.

       temporarily relocated to Houston for an internship. They had engaged in a

       “boyfriend and girlfriend” relationship for several months before residing

       together. Tr. p. 288. While residing together in J.B.S.’s apartment, A.B.

       moved her belongings into the apartment and helped with domestic functions

       such as cooking and cleaning. In addition, A.B. and J.B.S. shared the same bed

       and engaged in sexual relations. A.B. also completed a change of address and

       listed J.B.S.’s address as the address on her driver’s license. J.B.S. and A.B.

       also planned to cohabitate after A.B. returned from her internship in Houston.


[18]   The above-stated facts indicate that J.B.S. and A.B. maintained frequent

       contact with one another and engaged in tasks directed toward maintaining a

       common household. Further, although A.B. had threatened to move out of

       J.B.S.’s apartment during the course of the arguments leading up to the physical

       altercation between A.B. and J.B.S., A.B. had yet to do so. As such, we

       conclude that the above-stated facts are sufficient to support the inference that

       J.B.S. and A.B. were “living as if a spouse of the other.” J.B.S.’s claim to the

       contrary amounts to nothing more than an invitation for this court to reweigh

       the evidence, which we will not do. See Bailey, 979 N.E.2d at 135. We

       therefore conclude that the State presented sufficient evidence to sustain J.B.S.’s

       conviction for Class A misdemeanor domestic battery.

       Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 8 of 9
[19]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A05-1505-CR-448 | December 22, 2015   Page 9 of 9